DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).
	
Holding and Rationale
Claims 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/159763 A1 (Sekiguchi et al.; US 2019/0085317 A1) in view of US 20015/0218550 A1 (Stead et al.), US 2011/0172405 A1 (Dhulipala et al.), US 2003/0228602 A1 (Parker), US 2008/0145910 A1 (Ward et al.), and US 2008/0261857 A1 (Orlich et al.).

It is noted that WO 2017/159763 A1 is the published version of the Japanese application that was also filed in the USA (US Application Serial Number 16/083,688), and which was published as US 2019/0085317 A1 (Sekiguchi et al.).  Upon review of the ‘688 application, it was noted that applicant indicated in the Transmittal Letter, filed September 10 2018, that the US application is a translation of the priority application.  Given such statements, the English language passages cited and the relied upon, are that from the certified English language translation of the WO publication.  It is also noted that the WO 2017/159763 A1 as published on September 21, 2017 while the subject application claims benefit of priority to December 27, 2017, which is more than 3 months subsequent to the publication of the WO document.  Given such, Sekiguchi et al., is deemed to qualify as available prior art.


Sekiguchi et al., disclose method and kits to be used in the isolation of nucleic acids from a variety of samples.  As stated in paragraphs [0025] – [0027]:
[0025] For the biological sample, any sample containing a nucleic acid(s) can be used. Examples of the nucleic acids include RNA, DNA, RNA/DNA (chimera) and artificial nucleic acids. Examples of DNAs include cDNA, micro DNA, cell-free DNA, genomic DNA, and synthetic DNA. Examples of RNAs include total RNA, mRNA, rRNA, miRNA, siRNA, snoRNA, snRNA or non-coding RNA, precursors thereof or synthetic RNA. Synthetic DNA and synthetic RNA can be prepared artificially based on a predetermined base sequence (it may be either native sequence or non-natural sequence) using, for example, an automated nucleic acid synthesizer. 

[0026] Examples of biological samples include, but are not limited to, cell-derived samples such as cultured cells, culture liquids of cultured cells, tissue samples and specimens; samples derived from microorganisms such as bacteria, fungi, protista and viruses; samples derived from animals including human such as body fluids such as blood, urine, saliva, mucous membranes, sweat, sputum and semen, and feces; and solutions containing a compound, which has a biological function such as a protein, sugar, lipid in addition to a nucleic acid. The biological sample is preferably a cultured cell or a body fluid, and further preferably blood. Examples of blood include whole blood, plasma, serum, and blood cells. (Emphasis added)

[0027] When the biological sample is a liquid sample such as a body fluid, our method may be applied directly after the sample is collected, or a solution may be added after the sample is collected to dilute the liquid sample.

As evidenced above, Sekiguchi et al., identify miRNA as a form of nucleic acid that can be isolated, but do not clarify what the prefix “mi” stands for.  Stead et al., in paragraph [0016], provides a listing of nucleic acids that can be isolated.  Included in that listing is “micro RNA (miRNA)”.  Given that the abbreviation miRNA means micro RNA, Sekiguchi et al., is deemed to fairly teach that micro RNA can be isolated. 

Sekiguchi et al., in paragraphs [0044] and [0045], teach using a water-soluble, neutral polymer, and in paragraph [0050], they identify specific examples of such polymers.  As disclosed therein:
[0044] The water-soluble neutral polymer used for the support is a polymer which has water-soluble property and the solubility in water is at least 0.0001 wt % or more, preferably 0.001 wt % or more, more preferably 0.01 wt % or more, and further preferably 0.1 wt % or more. 

[0045] The water-soluble neutral polymer is a polymer with a zeta potential of not less than -10 mV and not more than +10 mV in a solution of pH 7.  (Emphasis added)

[0050] Specific examples of the water-soluble neutral polymers used for the support include the following. For example, a polyvinyl polymer such as polyvinyl alcohol or polyvinylpyrrolidone, a polyacrylamide polymer such as polyacrylamide, poly(N-isopropylacrylamide) or poly(N-(hydroxymethyl)acrylamide), a polyalkylene glycol polymer such as polyethylene glycol, polypropylene glycol, or polytetramethylene ether glycol, or a cellulose such as poly(-ethyl-2-oxazoline), (hydroxypropyl)methylcellulose, methylcellulose, ethylcellulose, 2-hydroxyethylcellulose, or hydroxypropylcellulose, can be used. Copolymers containing an above-mentioned polymer can be also used.  (Emphasis added)

The above showing is deemed to fairly suggest limitations of claims 12-14, 19, and 20.
Sekiguchi et al., in paragraph [0059], teach that the eluent is preferably a buffer.  As stated therein:

[0059] The eluent is not particularly limited as long as a nucleic acid adsorbed on the support can be eluted, but is preferably a buffer solution, and the buffer solution may contain a chelating agent.  (Emphasis added)

The above showing is deemed to fairly suggest limitations of claim 21.

Sekiguchi et al., have not been found to teach using an aluminum oxide support, a chaotropic salt, or an anionic surfactant.

Dhulipala et al., in paragraph [0022], teaches that the protocol described “successfully isolates… micro RNAs.”

Dhulipala et al., in paragraphs [0031] – [0034], teach use of chaotropic compounds.  Such is deemed to fairly suggest limitation of claim 12.

Dhulipala et al., in paragraph [0042], teach performing a wash step subsequent to the RNA binding to the support, but prior to being eluted.  Such a showing is deemed to fairly suggest the “separating” step of claim 12.

Dhulipala et al., in paragraph [0039], teach that the “mineral supports” can actually be a “porous or non-porous metal oxides or mixed metal oxides”, including that of “Alumina”, which is recognized as being an aluminum oxide.  Such a showing is deemed to fairly suggest the use of aluminum oxide (claim 12).

Dhulipala et al., have not been found to teach or reasonably suggest the use of an anionic surfactant.
Parker et al., discloses a method of gene assembly using a 17-base overhang oligonucleotide bound to a solid support.  As can be seen at paragraph [0314], Parker et al., teach washing the support with bound nucleic acids using a “wash solution” that comprises the anionic surfactant sodium dodecyl sulfate.  As stated therein:
Then the support was washed with 1 ml wash solution (0.3 M sodium chloride, 10 mM Tris, 1 mM EDTA and 0.1% sodium dodecyl sulfate, pH 8) 5 times.  (Emphasis added)


The above showing is deemed to fairly suggest limitations of claims 15-18.

While Parker et al., teach the use of sodium dodecyl sulfate, they have not been found to teach using either “octylbenzene sulfonate salt or dodecylbenzene sulfonate salt” (claim 17).

Ward et al., in paragraph [0018], lists a wide variety of anionic surfactants.  As seen therein, such includes dodecylbenzene sulfonate.  Such is deemed to fairly suggest a limitation of claim 17.

While Ward et al., does provide a listing of surfactants, they have not been found to disclose pelargonic acid (claim 16).

Orlich et al., in paragraph [0023], teach:
Carboxylic acids usable in the context of the present invention as an anionic surfactant are, for example, hexanoic acid (caproic acid), heptanoic acid (oenanthic acid), octanoic acid (caprylic acid), nonanoic acid (pelargonic acid), decanoic acid (capric acid), undecanoic acid, etc.  (Emphasis added)



In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Sekiguchi et al., with the known reactants and methods of Dhulipala et al., Parker et al., and Ward et al., as such are directed to methods and means by which nucleic acids of interest, including microRNA/miRNA (Stead et al.) and cell-free DNA could be isolated.  In view of the well-developed state of the art, said ordinary artisan would have had a most reasonable expectation of success.  Also, in view of the significant interest in isolating such nucleic acids so as to enable diagnostic and forensic  testing, said ordinary artisan would have also been amply motivated.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/159763 A1 (Sekiguchi et al.; US 2019/0085317 A1) in view of US 20015/0218550 A1 (Stead et al.), US 2011/0172405 A1 (Dhulipala et al.), US 2003/0228602 A1 (Parker), US 2008/0145910 A1 (Ward et al.), and US 2008/0261857 A1 (Orlich et al.).

Response to argument
At pages 4-6 of the response of June 1, 2022, applicant’s representative traverses the prior rejection of claims under 35 USC 103(a), with special attention being directed to Claim 12, step c).  As is evidenced above, a new rejection of claims under 35 USC 103(a) has been applied against the clams which incorporates the teachings of US 2003/0228602 A1 (Parker et al.), which does teach washing a solid support with nucleic acids bound thereto wherein the washing solution comprises the anionic surfactant.  Also included in the rejection is US 2008/0261857 A1 (Orlich et al.) which teaches using other anionic surfactants, including pelargonic acid (claim 16).
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 12-21 are rejected under 35 USC 103(a).

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634